TEEATTORNEYGENEFCAL
                                OFTEXAS
                               AUSTIN   11, TExas

  WVILL     WILSON
ATTORNEY      GENERAL      August 29, 1960

  Honorable Arthur W. Young, Chairman
  Texas Seed and Plant Board
 ,Texas Technological College
 .Lubbock, Texas
                          Opinion No. WW-925
                         Re:   Whether Article @'a, Vernon's
                               Civil Statutes, authorizes the
                               State Seed and Plant Board to
                               prohibit the sale in Texas of
                               certified OP registered seed
                               from other states produced un-
                               der minimum standards lower
                               than those established by the
  Dear Mr. Young:              Seed Board.
       In your letter requesting an opinion from this office,
  you ask whether the State Seed and Plant Board is authorized
  to prohibit the sale in Texas of certified or registered
  seed from other states produced under minimum standards lower
  than those established by the.Seed Board.
       Article 57, Vernon's Civil Statutes, as amended by House
  Bill 105, Acts of the 56th Legislature, Regular Session, ,1959,
  states In part:
                "The administration of the licensing pro-
           visions of Title 4, Chapter 2 of the Revised
           Civil Statutes and of Chapter 93, Acts of the
           Forty-first Legislature, First Called Session,
           1929 .     shall be vested In a Board to be
           known ai Ehe State Seed and Plant Board .    .
           All applicants for license as a registered'or
           certified seed grower shall furnish such in-
           formation as the Board may require . . . The
           Board shall approve and issue licenses for re-
           gistered and certified seed growers, promulgate
           rules and regulations governing . . . registered
           or certified seeds . . ."
                                                            .




Honorable Arthur W. Young, Page 2 (WW-925)


     Section 4(b), Article @a,   Vernon's Civil Statutes,
provides:
          "The Commissioner of Agriculture shall
     promulgate rules . . . under which cotton,
     alfalfa, corn and sorghum aeed for planting
     purposes may be shipped Into Texas, and pro-
     viding that no cotton, alfalfa, corn or
     sorghum seed for planting purposes may be
     shipped into Texas for planting purposes un-
     less said seed meet the requirements as set
     forth by the Commissioner of Agriculture. . .
     Said Commissioner, through his agents . . .
     may investigate the quality of the seed to
     be shipped into the State . . . and further
     providing that the Commissioner of Agrlcul-
     ture shall have full authority to refuse per-
     mission to any applicant to ship cotton, al-
     falfa, corn or sorghum planting seed into
     Texas when the records and information of the
     agents of said Commissioner of Agriculture
     show the seed to be of Inferior quality, lacking
     prescribed varietal purity, from diseased flelile,
     or other reasons prescribed in the rules and
     regulations under the provisions of this Section."
     Section 4(f), Article 67a, Vernon's Civil Statutes
states:
          "Providing that all planting seed shipped
     Into Texas and bearing the label denoting Re-
     gistered or Certified.Seed shall have been pro-
     duced under standards equal to the existing
     standards In Texas for such Class of seed. Such
     seed coming Into the State of Texas and being
     declared by the Commissioner of Agriculture not
     to have been produced under Registration and
     Certification standards equal to the Texas
     standards, shall not bear the labels or be re-
     presented as Registered or Certified Seed . . .
     Such seed may bear the Registration or Certlfl-
     cationtag issued In the State of origin pro-
     vided such tags are plainly marked 'These Seed
     do not meet the requirements of Registration or
     Certiflcatlor in Texas'."
.   -




        Honorable Arthur W. Young, Page 3 (WW-925)


             It is the o inlon of this office that by the enact-
        ment of Section E (f), Article 67a, Ve,rnon'sCivil Statutes,
        the Legislature did not give the State Seed and Plant Board
        the authority to prevent the movement into Texas of seed
        under a certified or registered seed label from any other
        state even though the minimum certification requirements
        are lower than those In Texas. However, the Legislature
        clearly stated that such seed cannot bear the tag or be re-
        presented as registered or oertified seed, and the tag must
        state that the seeds "do not meet the requirements of Regis-
        tration or Certification in Texas.I'
             It Is the further opinion of this office that under
        Section 4 (b), Article 67a, Vernon's Civil Statutes, that the
        Commissioner of Agriculture may refuse to permit cotton,
        alfalfa, corn and sorghum seed for planting purposes to be
        shipped into Texas when the records and information of the
        Commissioner show the seed to be of inferior quality or have
        other defects as set out in Section 4(b), Article 67a, Vernon's
        Civil Statutes, above cited.
             This opinion is not to be construed as holding that an
        out-of-state producer must not meet the requirements of
        Article 93b, Vernon's Civil Statutes, which Is the Texas
        Seed Law, Attorney Cleneral'sOpinion O-2554.

                            SUMMARY
                  Section 4(f), Article 67a, Vernon's Civil
                  Statutes, does not authorize the State
                  Seed and Plant Board to prevent the ship-
                  ment into Texas of certified and reglster-
                  ed seeds produced in other states even
                  though the minimum requirements for certi-
                  fication In other states are lower than
                  those In Texas. However, such seed cannot
                  bear the tag or be represented as register-
                  ed or certified seed, and the tag must state
                  that the seeds 'do not meet the requirements
                  of Registration or Certification in Texas."
                  The Commissioner of Agriculture does have
                  authority to refuse to permit cotton, al-
                  falfa, corn or sorghum seed for planting
                  purposes to be shipped into Texas when
Honorable Arthur W. Young, Page 4,(WW-925)


            his records and Information show the seed
            to be of inferior quality or fok other
            reasons listed In Section 4(b), Article
            67a, Vernon's Civil Statutes.
                               Yours very truly,
                               WILL WILSON
                               Attorney General of Texas




                                  Assistant

MJs:mm
APPROVED:
OPINION COMMITTEE
W. V. Oeppert, Chairman
Ben M. Harrison
Marietta Payne
C. K. Richards
REVIEWED FOR THE ATTORNEY GENERAL
BY:   Houghton Brownlee, Jr.